DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 11, 2020. Claims 1-15 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on March 19, 2021, July 9, 2021, March 21, 2022, and March 22, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for CN202010067385.9 dated January 20, 2020.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is written in claim-like format instead of narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  
a.	Each of claims 1, 6, and 11 recites acquiring an identification element and non- identification elements of a current vehicle. Instead of a current vehicle, the claims should recite the surroundings or the environment of a current vehicle.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-4, 6, 8-9, 11, and 13-14 along with the corresponding dependent claims 2, 5, 7, 10, 12, and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “high-precision map” in claims 1, 3-4, 6, 8-9, 11, and 13-14 is a relative term which renders the claim indefinite. The term “high-precision map” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Different systems may consider different levels of detail in a map a “high-precision map.” Because the same map may be considered “high-precision” in some situations and not others, the term “high-precision map” is considered a relative term—rendering the corresponding claims indefinite. For purposes of this Action, Examiner is interpreting any map to be a high-precision map.

Claim 1 recites a vehicle and a current vehicle. It is unclear if these limitations are intended to be the same limitation or different claim elements. For purposes of this Action, Examiner is interpreting the terms to be the same claim element, and Examiner suggest amending the preamble to recite a current vehicle and amending the a current vehicle to the current vehicle. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, independent claim 6 is directed toward an apparatus, and independent claim 11 is directed toward a non-transitory computer readable storage medium. Therefore, each of the independent claims 1, 6, and 11 along with the corresponding dependent claims 2-5, 7-10, and 12-15 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 6, and 11 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: a method for positioning a vehicle, the method comprising: 
acquiring an identification element and non- identification elements of a current vehicle (a person may look around to see information regarding a vehicle); 
matching the identification element of the current vehicle with position elements in a high-precision map to determine an initial position of the current vehicle (a person may look at around to identify position elements with a corresponding mental map accumulated from past experiences of the person); 
using at least one position element in the high- precision map to perform observational constraints on the non-identification elements of the current vehicle to acquire position elements corresponding to the non- identification elements of the current vehicle (a person may use the mental map to acquire position information of different identification and non-identification elements of a vehicle); and 
adjusting the initial position of the current vehicle using the position elements corresponding to the non-identification elements of the current vehicle to obtain a target position of the current vehicle (a person may mentally note/adjust the position of the vehicle based on the position elements mentally noted as corresponding to the non-identification elements of the vehicle and note a target position of the vehicle).


Under Step 2A, Prong One, independent claims 1, 6, and 11 recite, in part, a method, an apparatus, and a non-transitory computer readable storage medium. Other than reciting a vehicle, a current vehicle, a non-transitory computer readable storage medium, a computer, a processor, and a memory, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims v recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 6, and 11 recite the additional elements of a vehicle, a current vehicle, a non-transitory computer readable storage medium, a computer, a processor, and a memory.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a vehicle, a current vehicle, a non-transitory computer readable storage medium, a computer, a processor, and a memory are not integrated into the claims as a whole, claims 1, 6, and 11 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 6, and 11 are not patent eligible. 

Dependent claims 2-5, 7-10, and 12-15 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-5, 7-10, and 12-15, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-5, 7-10, and 12-15 are patent ineligible.

Examiner notes that, if the claims were amended to recite moving/navigating the vehicle based at least in part on the adjusted position of the vehicle, the recited rejections under 35 U.S.C. 101 would be withdrawn. Alternatively, Examiner encourages Applicant to request an interview to discuss the present rejections under 35 U.S.C. 101 in order to find mutually agreeable amendments for overcoming the present rejections under 35 U.S.C. 101. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2020/0372285 (hereinafter, “Adams”).

Regarding claim 1, Adams discloses a method for positioning a vehicle (see at least [0010]), the method comprising: 
acquiring an identification element and non- identification elements of a current vehicle (see at least [0010] and [0015]; the known landmark (i.e., identification element) and the repeating objects (i.e., non-identification elements) are identified); 
matching the identification element of the current vehicle with position elements in a high-precision map to determine an initial position of the current vehicle (see at least [0015]; the landmark (i.e., identification element) is matched with a corresponding landmark in a map to determine the position of the current vehicle); 
using at least one position element in the high- precision map to perform observational constraints on the non-identification elements of the current vehicle to acquire position elements corresponding to the non- identification elements of the current vehicle (see at least [0015] and [0024]; the repeating objects are localized (i.e., observational constraints are performed on them) based on the position of the landmark (i.e., identification element)); and 
adjusting the initial position of the current vehicle using the position elements corresponding to the non-identification elements of the current vehicle to obtain a target position of the current vehicle (see at least [0015] and [0027]; adjustments to the operation of the vehicle includes localizing/positioning the vehicle relative to the repeating objects (i.e., non-identification elements)).

Regarding claim 3, Adams discloses all of the limitations of claim 1. Additionally, Adams discloses wherein the matching the identification element of the current vehicle with position elements in the high-precision map to determine the initial position of the current vehicle, comprises: 
determining at least one reference initial position in the high-precision map based on the identification element of the current vehicle (see at least [0015], [0024], and [0053]; a reference location for the current vehicle may be determined via the position of the vehicle relative to the known landmark location); and 
calculating a matching degree between the identification element of the current vehicle and each of the at least one reference initial position, and determining a reference initial position having a highest matching degree as the initial position of the current vehicle (see at least [0027]; an observation of landmark locations from the data may be used for matching the landmark to the observation for determining the initial position of the current vehicle. Because only one landmark is considered, it is considered the highest matching degree).

Regarding claim 4, Adams discloses all of the limitations of claim 1. Additionally, Adams discloses wherein the using at least one position element in the high-precision map to perform observational constraints on the non- identification elements of the current vehicle to acquire position elements corresponding to the non- identification elements of the current vehicle, comprises: 
selecting a non-identification element in the non- identification elements of the current vehicle as a current non-identification element, and determining at least one position element corresponding to the current non-identification element in the high-precision map based on the current non-identification element (see at least Fig. 1 and [0018]-[0024] generally; the repeating objects (i.e., non-identification elements) may be used to determine the location of the vehicle based on the repeated objects respective location in the map data); and 
performing point and point observational constraints on the current non-identification element and the corresponding position element, if the current non- identification element is a point element and the corresponding position element is a point original element, to acquire the position element corresponding to the current non-identification element (examiner notes that this is a conditional limitation which does not hold patentable weight as it is not required by the claim); or, 
performing point and line observational constraints on the current non-identification element and the corresponding position element, if the current non- identification element is a line element and the corresponding position element is a point original element, or, if the current non-identification element is a point element and the corresponding position element is a point and line element, to acquire the position element corresponding to the current non- identification element (examiner notes that this is a conditional limitation which does not hold patentable weight as it is not required by the claim); and 
repeatedly performing above operations until the position elements corresponding to the non-identification elements of the current vehicle are acquired (see at least see at least Fig. 1 and [0018]-[0024] generally; the sensors repeatedly detect new repeating objects for the purposes of locating the vehicle).

Regarding claim 5, Adams discloses all of the limitations of claim 1. Additionally, Adams discloses further comprising: 
collecting inertial measurement data and wheel speed data of the current vehicle using an inertial measurement unit sensor and a wheel speed sensor provided on the current vehicle (see at least [0062]; a wheel speed sensor and an IMU collect corresponding vehicle data); and 
adjusting the target position of the current vehicle using the inertial measurement data and the wheel speed data of the current vehicle, to obtain a final position of the current vehicle (see at least [0062]; adjustments to the position of the vehicle may be conducted based on the data collected by the IMU and wheel speed sensor).

Regarding claim 6, Adams discloses an electronic device (see at least [0045]), comprising: 
at least one processor (see at least [0045]); and 
a memory, communicatively connected to the at least one processor (see at least [0045]); 
wherein, the memory stores instructions executable by the at least one processor, the instructions, when executed by the at least one processor, cause the at least one processor to perform operations (see at least [0045]), the operations comprising: 
acquiring an identification element and non- identification elements of a current vehicle (see at least [0010] and [0015]; the known landmark (i.e., identification element) and the repeating objects (i.e., non-identification elements) are identified);
matching the identification element of the current vehicle with position elements in a high-precision map to determine an initial position of the current vehicle (see at least [0015]; the landmark (i.e., identification element) is matched with a corresponding landmark in a map to determine the position of the current vehicle);
using at least one position element in the high- precision map to perform observational constraints on the non-identification elements of the current vehicle to acquire position elements corresponding to the non- identification elements of the current vehicle (see at least [0015] and [0024]; the repeating objects are localized (i.e., observational constraints are performed on them) based on the position of the landmark (i.e., identification element)); and
adjusting the initial position of the current vehicle using the position elements corresponding to the non-identification elements of the current vehicle to obtain a target position of the current vehicle (see at least [0015] and [0027]; adjustments to the operation of the vehicle includes localizing/positioning the vehicle relative to the repeating objects (i.e., non-identification elements)).

Regarding claim 8, Adams discloses all of the limitations of claim 6. Additionally, Adams discloses wherein the matching the identification element of the current vehicle with position elements in the high-precision map to determine the initial position of the current vehicle, comprises: 
determining at least one reference initial position in the high-precision map based on the identification element of the current vehicle (see at least [0015], [0024], and [0053]; a reference location for the current vehicle may be determined via the position of the vehicle relative to the known landmark location); and
calculating a matching degree between the identification element of the current vehicle and each of the at least one reference initial position, and determining a reference initial position having a highest matching degree as the initial position of the current vehicle (see at least [0027]; an observation of landmark locations from the data may be used for matching the landmark to the observation for determining the initial position of the current vehicle. Because only one landmark is considered, it is considered the highest matching degree).

Regarding claim 9, Adams discloses all of the limitations of claim 6. Additionally, Adams discloses wherein the using at least one position element in the high- precision map to perform observational constraints on the non-identification elements of the current vehicle to acquire position elements corresponding to the non- identification elements of the current vehicle, comprises: 
selecting a non-identification element in the non- identification elements of the current vehicle as a current non-identification element, and determining at least one position element corresponding to the current non-identification element in the high-precision map based on the current non-identification element (see at least Fig. 1 and [0018]-[0024] generally; the repeating objects (i.e., non-identification elements) may be used to determine the location of the vehicle based on the repeated objects respective location in the map data); and
performing point and point observational constraints on the current non-identification element and the corresponding position element, if the current non- identification element is a point element and the corresponding position element is a point original element, to acquire the position element corresponding to the current non-identification element (examiner notes that this is a conditional limitation which does not hold patentable weight as it is not required by the claim); or,
performing point and line observational constraints on the current non-identification element and the corresponding position element, if the current non- identification element is a line element and the corresponding position element is a point original element, or, if the current non-identification element is a point element and the corresponding position element is a point and line element, to acquire the position element corresponding to the current non- identification element (examiner notes that this is a conditional limitation which does not hold patentable weight as it is not required by the claim); and
repeatedly performing above operations until the position elements corresponding to the non-identification elements of the current vehicle are acquired (see at least see at least Fig. 1 and [0018]-[0024] generally; the sensors repeatedly detect new repeating objects for the purposes of locating the vehicle).

Regarding claim 10, Adams discloses all of the limitations of claim 6. Additionally, Adams discloses wherein the operations further comprise: 
collecting inertial measurement data and wheel speed data of the current vehicle using an inertial measurement unit sensor and a wheel speed sensor provided on the current vehicle(see at least [0062]; a wheel speed sensor and an IMU collect corresponding vehicle data); and
adjusting the target position of the current vehicle using the inertial measurement data and the wheel speed data of the current vehicle, to obtain a final position of the current vehicle (see at least [0062]; adjustments to the position of the vehicle may be conducted based on the data collected by the IMU and wheel speed sensor).

Regarding claim 11, Adams discloses a non-transitory computer readable storage medium, storing computer instructions, the computer instructions, when executed by a computer, cause the computer to perform operations (see at least [0045] and [0074]), the operations comprising: 
acquiring an identification element and non- identification elements of a current vehicle (see at least [0010] and [0015]; the known landmark (i.e., identification element) and the repeating objects (i.e., non-identification elements) are identified);
matching the identification element of the current vehicle with position elements in a high-precision map to determine an initial position of the current vehicle (see at least [0015]; the landmark (i.e., identification element) is matched with a corresponding landmark in a map to determine the position of the current vehicle);
using at least one position element in the high- precision map to perform observational constraints on the non-identification elements of the current vehicle to acquire position elements corresponding to the non- identification elements of the current vehicle (see at least [0015] and [0024]; the repeating objects are localized (i.e., observational constraints are performed on them) based on the position of the landmark (i.e., identification element)); and
adjusting the initial position of the current vehicle using the position elements corresponding to the non-identification elements of the current vehicle to obtain a target position of the current vehicle (see at least [0015] and [0027]; adjustments to the operation of the vehicle includes localizing/positioning the vehicle relative to the repeating objects (i.e., non-identification elements)).

Regarding claim 13, Adams discloses all of the limitations of claim 11. Additionally, Adams discloses wherein the matching the identification element of the current vehicle with position elements in the high-precision map to determine the initial position of the current vehicle, comprises: 
determining at least one reference initial position in the high-precision map based on the identification element of the current vehicle (see at least [0015], [0024], and [0053]; a reference location for the current vehicle may be determined via the position of the vehicle relative to the known landmark location); and
calculating a matching degree between the identification element of the current vehicle and each of the at least one reference initial position, and determining a reference initial position having a highest matching degree as the initial position of the current vehicle (see at least [0027]; an observation of landmark locations from the data may be used for matching the landmark to the observation for determining the initial position of the current vehicle. Because only one landmark is considered, it is considered the highest matching degree).
 
Regarding claim 14, Adams discloses all of the limitations of claim 11. Additionally, Adams discloses wherein the using at least one position element in the high-precision map to perform observational constraints on the non-identification elements of the current vehicle to acquire position elements corresponding to the non-identification elements of the current vehicle, comprises: 
selecting a non-identification element in the non- identification elements of the current vehicle as a current non-identification element, and determining at least one position element corresponding to the current non-identification element in the high-precision map based on the current non-identification element (see at least Fig. 1 and [0018]-[0024] generally; the repeating objects (i.e., non-identification elements) may be used to determine the location of the vehicle based on the repeated objects respective location in the map data); and
performing point and point observational constraints on the current non-identification element and the corresponding position element, if the current non- identification element is a point element and the corresponding position element is a point original element, to acquire the position element corresponding to the current non-identification element (examiner notes that this is a conditional limitation which does not hold patentable weight as it is not required by the claim); or,
performing point and line observational constraints on the current non-identification element and the corresponding position element, if the current non- identification element is a line element and the corresponding position element is a point original element, or, if the current non-identification element is a point element and the corresponding position element is a point and line element, to acquire the position element corresponding to the current non- identification element (examiner notes that this is a conditional limitation which does not hold patentable weight as it is not required by the claim); and
repeatedly performing above operations until the position elements corresponding to the non-identification elements of the current vehicle are acquired (see at least see at least Fig. 1 and [0018]-[0024] generally; the sensors repeatedly detect new repeating objects for the purposes of locating the vehicle).

Regarding claim 15, Adams discloses all of the limitations of claim 11. Additionally, Adams discloses wherein the operations further comprise: 
collecting inertial measurement data and wheel speed data of the current vehicle using an inertial measurement unit sensor and a wheel speed sensor provided on the current vehicle (see at least [0062]; a wheel speed sensor and an IMU collect corresponding vehicle data); and 
adjusting the target position of the current vehicle using the inertial measurement data and the wheel speed data of the current vehicle, to obtain a final position of the current vehicle (see at least [0062]; adjustments to the position of the vehicle may be conducted based on the data collected by the IMU and wheel speed sensor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being obvious over Adams, as applied to independent claims 1, 6, and 11 above.

Regarding claim 2, Adams discloses all of the limitations of claim 1. Additionally, Adams discloses wherein the acquiring the identification element and non-identification elements of the current vehicle, comprises: 
collecting environment images of the current vehicle in four directions using four fisheye sensors provided on the current vehicle (see at least [0014] of U.S. Pub. No. 2019/0340775, incorporated by reference by Adams (hereinafter, “Lee”); a LiDAR is used to collect environmental images in 360 degrees which is considered an equivalent and/or obvious variant to the use of four fisheye sensors); 
wherein, the four fisheye sensors on the current vehicle are respectively provided in the four directions of front, rear, left, and right of the current vehicle (see at least [0014] of Lee; a LiDAR is used to collect environmental images in 360 degrees which is considered an equivalent and/or obvious variant to the use of four fisheye sensors); 
stitching the environment images of the current vehicle in the four directions collected using the fisheye sensors into a surround-view fisheye image (see at least [0014] of Lee; a LiDAR is used to collect environmental images in 360 degrees which is considered an equivalent and/or obvious variant to the use of four fisheye sensors stitched together); and 
inputting the surround-view fisheye image into a deep neural network, and outputting the identification element and the non-identification elements of the current vehicle through the deep neural network (see at least [0021]; a convolutional neural network (i.e., a type of deep neural network) may be used for segmentation purposes (i.e., identifying the identification element and the non-identification elements)).
Adams does not explicitly teach using fisheye sensors to obtain 360 degree data from the surrounding environment. However, Adams does disclose using a LiDAR to capture data in 360 degrees for the same purpose via Lee, incorporated by reference in full. One of ordinary skill in the art, before the time of filing, would recognize that the use of the LiDAR, as disclosed in Adams, would be an obvious variant to the claimed fisheye sensors. Alternatively, the use of either system may be considered a design choice.

Regarding claim 7, Adams discloses all of the limitations of claim 6. Additionally, Adams discloses wherein the acquiring the identification element and non- identification elements of the current vehicle, comprises: 
collecting environment images of the current vehicle in four directions using four fisheye sensors provided on the current vehicle (see at least [0014] of U.S. Pub. No. 2019/0340775, incorporated by reference by Adams (hereinafter, “Lee”); a LiDAR is used to collect environmental images in 360 degrees which is considered an equivalent and/or obvious variant to the use of four fisheye sensors);
wherein, the four fisheye sensors on the current vehicle are respectively provided in the four directions of front, rear, left, and right of the current vehicle (see at least [0014] of Lee; a LiDAR is used to collect environmental images in 360 degrees which is considered an equivalent and/or obvious variant to the use of four fisheye sensors);  
stitching the environment images of the current vehicle in the four directions collected using the fisheye sensors into a surround-view fisheye image (see at least [0014] of Lee; a LiDAR is used to collect environmental images in 360 degrees which is considered an equivalent and/or obvious variant to the use of four fisheye sensors stitched together); and
inputting the surround-view fisheye image into a deep neural network, and outputting the identification element and the non-identification elements of the current vehicle through the deep neural network (see at least [0021]; a convolutional neural network (i.e., a type of deep neural network) may be used for segmentation purposes (i.e., identifying the identification element and the non-identification elements)).
Adams does not explicitly teach using fisheye sensors to obtain 360 degree data from the surrounding environment. However, Adams does disclose using a LiDAR to capture data in 360 degrees for the same purpose via Lee, incorporated by reference in full. One of ordinary skill in the art, before the time of filing, would recognize that the use of the LiDAR, as disclosed in Adams, would be an obvious variant to the claimed fisheye sensors. Alternatively, the use of either system may be considered a design choice.

Regarding claim 12, Adams discloses all of the limitations of claim 11. Additionally, Adams discloses wherein the acquiring the identification element and non-identification elements of the current vehicle, comprises: 
collecting environment images of the current vehicle in four directions using four fisheye sensors provided on the current vehicle (see at least [0014] of U.S. Pub. No. 2019/0340775, incorporated by reference by Adams (hereinafter, “Lee”); a LiDAR is used to collect environmental images in 360 degrees which is considered an equivalent and/or obvious variant to the use of four fisheye sensors);
wherein, the four fisheye sensors on the current vehicle are respectively provided in the four directions of front, rear, left, and right of the current vehicle (see at least [0014] of Lee; a LiDAR is used to collect environmental images in 360 degrees which is considered an equivalent and/or obvious variant to the use of four fisheye sensors);  
stitching the environment images of the current vehicle in the four directions collected using the fisheye sensors into a surround-view fisheye image (see at least [0014] of Lee; a LiDAR is used to collect environmental images in 360 degrees which is considered an equivalent and/or obvious variant to the use of four fisheye sensors stitched together); and
inputting the surround-view fisheye image into a deep neural network, and outputting the identification element and the non-identification elements of the current vehicle through the deep neural network (see at least [0021]; a convolutional neural network (i.e., a type of deep neural network) may be used for segmentation purposes (i.e., identifying the identification element and the non-identification elements)).
Adams does not explicitly teach using fisheye sensors to obtain 360 degree data from the surrounding environment. However, Adams does disclose using a LiDAR to capture data in 360 degrees for the same purpose via Lee, incorporated by reference in full. One of ordinary skill in the art, before the time of filing, would recognize that the use of the LiDAR, as disclosed in Adams, would be an obvious variant to the claimed fisheye sensors. Alternatively, the use of either system may be considered a design choice.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2018/0188045 which relates to implementing high definition map updates based on sensor data collected by autonomous vehicles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663